Citation Nr: 1513164	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-02 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals, squamous cell carcinoma of the tonsils, to include as secondary to herbicide exposure.

6.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder NOS and tension headaches.

7.  Entitlement to an effective date prior to January 7, 2013 for an increased evaluation of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder NOS and tension headaches.

8.  Entitlement to an effective date prior to January 7, 2013, for a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to February 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2010, December 2011, March 2013, and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran's claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus were originally denied in a March 1993 rating decision.  The Veteran did not appeal this decision and as a result it became final.  In April 2010 the Veteran filed claims to reopen which led to the August 2010 rating decision now on appeal.


The Board notes that in the Veteran's January 2012 Form 9 Substantive Appeal regarding the Veteran's service connection claims for hearing loss, tinnitus, and tonsil cancer, the Veteran requested a video conference hearing.  Since that time the Veteran has new representation.  In subsequent April 2012, December 2013, and February 2014 Form 9 Substantive Appeals, the Veteran did not request a VA hearing.  In order to clarify, VA sent the Veteran a November 2014 letter inquiring if the Veteran wanted a hearing.  The Veteran subsequently withdrew his request for a hearing.

With respect to the Veteran's claims for entitlement to an initial evaluation in excess of 50 percent for PTSD and entitlement to an effective date prior to January 7, 2013 for an increased evaluation of 70 percent for PTSD, the Board notes that from a practical standpoint, these claims seek essentially the same benefit.  However, the Board will provide an analysis for both claims.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  The Board also reviewed files on Virtual VA to ensure that all evidence of record was considered in rendering its decision.

The issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The March 1993 rating decision denying entitlement to service connection for a bilateral hearing loss disability and tinnitus is final.

2.  Evidence received after the March 1993 final decision, with respect to entitlement to service connection for a bilateral hearing loss disability, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims. 

3.  Evidence received after the March 1993 final decision, with respect to entitlement to service connection for tinnitus, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.

4.  The preponderance of the evidence is against a finding that the Veteran's residuals, squamous cell carcinoma of the tonsils are etiologically related to a disease, injury, or event in service.

5.  For the period prior to January 7, 2013, the Veteran's PTSD is manifested by symptoms such as flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, resulting in occupational and social impairment with reduced reliability and productivity, but less than deficiencies in most areas.

6.  For the period from January 7, 2013, the Veteran's PTSD is manifested by symptoms such as suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances (including work or a work-like setting), resulting in as occupational and social impairment, with deficiencies in most areas, but less than total occupational and social impairment.

7.  January 7, 2013 is the earliest date where medical evidence documents that the Veteran's PTSD manifested with symptoms such as suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, difficulty in adapting to stressful circumstances (including work or a work-like setting), resulting in as occupational and social impairment, with deficiencies in most areas, but less than total occupational and social impairment.

8.  The record shows that the Veteran was unemployable since January 7, 2013 due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  New and material evidence has been received to reopen the claim for service connection for tinnitus.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2014).

4.  Residuals, squamous cell carcinoma of the tonsils, was not incurred in or aggravated by active duty service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2014).

5.  Prior to January 7, 2013, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).

6.  From January 7, 2013, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).

7.  The criteria for an effective date prior to January 7, 2013 for an increased rating of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1 , 3.114, 3.151, 3.155, 3.400 (2014).

8.  An effective date earlier than January 7, 2013, for an award of TDIU is not warranted.  38 U.S.C.A. §§ 5101, 5110, 5111 (West 2002); 38 C.F.R. § 3.400  (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014). 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The March 1993 rating decision denied entitlement to service connection for a bilateral hearing loss disability and tinnitus because there was no evidence that either condition was linked to service.  This decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate these claims is competent evidence of a link between either condition and the Veteran's active duty service.

Since the March 1993 denial, the Veteran has alleged, specifically in June 2010 statements, that he was exposed to loud aircraft noise while in service which caused his current hearing loss and tinnitus.  The Veteran asserts that he has had both hearing loss and tinnitus since separation from service.  This constitutes new and material evidence regarding a potential nexus between both current conditions and the Veteran's military service.

The Board finds that new and material evidence has been submitted with respect to both the Veteran's service connection claim for a bilateral hearing loss disability and tinnitus on appeal.

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) , when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the Veteran's service connection claim for residuals, squamous cell carcinoma of the tonsils, the Veteran was advised by an April 2010 letter of the evidence and information necessary to substantiate his service connection claim for residuals, squamous cell carcinoma of the tonsils, and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the August 2010 rating decision on appeal.  As a result, VA has complied with its duty to notify requirements.

With regard to the other issues decided, VA provided pre-adjudication notice by letters dated May 2010 and September 2012.  The Veteran was notified of the evidence needed to substantiate his claims for an earlier effective date and for TDIU, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.

In addition, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for PTSD and entitlement to TDIU have already been granted, VA's notice obligations with respect to those issues are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was most recently afforded a VA examination for his squamous cell carcinoma of the tonsils in August 2010, with an addendum medical opinion in October 2011.  The record does not reflect that the examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provides a well-reasoned and adequately supported opinion. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III. Service Connection for Residuals, Squamous Cell Carcinoma of the Tonsils

The Veteran is seeking service connection for residuals of squamous cell carcinoma of the tonsils.  The Veteran contends that his diagnosed right tonsillar cancer with lymph node involvement is the result of his military service, specifically his exposure to herbicides while serving in Vietnam.

To establish entitlement to service-connected compensation benefits, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   Additionally, these identified chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, the Board notes that squamous cell carcinoma of the tonsils is not one of these identified "chronic" disabilities.

If a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1) ; 38 C.F.R. § 3.309(e); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 59,540 -42 (Oct. 16, 2003).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  While squamous cell carcinoma of the tonsils is not one of these listed diseases, the Veteran did serve in Vietnam so herbicide exposure is conceded.  As such, the Board will address the etiology of the Veteran's squamous cell carcinoma of the tonsils with respect to herbicide exposure.

The Veteran was diagnosed with squamous cell carcinoma of the tonsils.  He has a current diagnosis of status post modified radical neck dissection with residual scar and status post radiation and chemotherapy with residual hypothyroidism and chronic dysphagia.  As a result, Shedden requirement (1) is met.  The Board now turns to Shedden requirements (2) and (3).   

The Veteran's service treatment records do not document any treatment for, complaints of, or any relevant symptoms for squamous cell carcinoma of the tonsils.  However, as noted, the Veteran's exposure to herbicides is conceded, and in line with the Veteran's contentions, Shedden requirement (2) is satisfied.  

After examining the Veteran in August 2010, the VA examiner provided an October 2011 addendum opinion regarding the etiology of the Veteran's squamous cell carcinoma of the tonsils.  The examiner concluded that it was less likely than not incurred in or caused by the Veteran's military service.  The examiner's conclusion accounted for the Veteran's exposure to herbicides.  The examiner explained:

The Veteran's right tonsil was positive for HPV 16. This
means that the etiology of his tonsillar cancer is the Human Papilloma Virus 16.  Therefore, it is this examiner's opinion that his tonsillar cancer is not secondary to Agent Orange exposure.  This is based on review of the medical literature regarding HPV positive tonsillar cancer (see below) and my discussion with Dr. S, his oncologist, who at the time of writing the letter dated November [2] 2010, was unaware that the pathology report was positive for HPV 16.  HPV is a virus which is a sexually transmitted disease and has no
relationship to chemical or toxic exposures.

"Both molecular and epidemiologic evidence points to a causal role for human papillomavirus (HPV), primarily type 16, in a subgroup of head and neck cancers, namely invasive tumors of the oropharynx and oral cavity (specifically the tongue base and tonsils).  HPV-associated head and neck cancers have a different risk profile from non-HPV-associated head and neck
cancers, young and nonusers of tobacco and alcohol, a distinct molecular profile, and better prognosis." (Citing medical literature).

As referenced by the VA examiner, the Veteran submitted a November 2010 letter from his treating oncologist which provided an opinion linking the Veteran's squamous cell carcinoma of the right tonsil with in-service exposure to herbicides.  However, as noted by the VA examiner, the Veteran's oncologist was not aware of the HPV diagnosis at that point.  Additionally, the oncologist provided a limited rationale.  As a result, the Board finds this opinion to be of limited probative value.

Here, the available medical evidence does not establish a direct connection between the Veteran's squamous cell carcinoma of the right tonsil and the Veteran's active military service, to include herbicide exposure.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  As discussed, the November 2010 letter submitted by the Veteran is of limited probative value.  See 38 U.S.C.A. § 5107(a)  (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

Having reviewed the record, the Board finds that service connection is not warranted for residuals, squamous cell carcinoma of the right tonsil.  The favorable evidence of a link between the Veteran's military service and residuals of squamous cell carcinoma of the right tonsil consists solely of the Veteran's assertions and a submitted medical opinion of limited probative value.  The Veteran is entirely competent to report his symptoms both current and past of squamous cell carcinoma of the right tonsil.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he has presented no probative clinical evidence of a direct nexus between his squamous cell carcinoma of the right tonsil and his military service.   
 
While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  Jandreau, supra.  The Board finds that the Veteran as a lay person is not competent to associate his squamous cell carcinoma of the right tonsil directly to service, to include exposure to herbicides.  That is, the Veteran is not competent to opine on matters such as the etiology of his squamous cell carcinoma of the right tonsil.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his squamous cell carcinoma of the right tonsil and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus. 

Although the Board is sympathetic to the Veteran's claims, the requirements for entitlement to service connection for residuals, squamous cell carcinoma of the right tonsil are not met in the instant case.  In summary, there is no competent evidence which relates the Veteran's squamous cell carcinoma of the right tonsil to any injury, incident, or disease in service.  Instead the evidence supports a finding that the Veteran's squamous cell carcinoma of the right tonsil onset years after separation from service and is not directly related to his active duty military service, to include exposure to herbicides.  The Veteran has had the opportunity to provide private medical opinions and evidence supporting such assertions.  The medical opinion he did provide is of limited probative value.  As such, the preponderance of the evidence is against the claim for service connection for residuals, squamous cell carcinoma of the right tonsil. 






III.  Initial Evaluation for PTSD in Excess of 50 Percent

      Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014). Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2014).

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently assigned a 50 percent disability rating from May 5, 2010, and a 70 percent evaluation from January 7, 2013.  The Veteran filed a service connection claim in April 2010, and has disagreed with the evaluation of PTSD as granted in subsequent rating decisions.  

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.
The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

Factual Background

At the Veteran's August 2010 VA examination, the Veteran was dressed and groomed appropriately.  He had a normal affect, was tearful at times discussing Vietnam, speech and eye contact were normal.  Veteran was pleasant and cooperative, had adequate insight and judgment, motor functioning was intact, was able to logically recount history, did not respond to any internal stimuli, and was oriented in all spheres.  

He reported symptoms including general sadness, crying bouts, diminished interest in activities when depressed, sleep disturbance with middle cycle awakening, symptoms with a frequency of every two to three weeks.  The Veteran used to wake up in a sweat, and reported low energy and suicidal ideation during a cancer diagnosis and subsequent treatment in 2005.  He reported intrusive thoughts one to two times per week, which have lessened to approximately once a month since retirement.  He reported nightmares every two to three weeks, reactivity to loud noises, and low frustration tolerance.

The Veteran reported avoiding talking about Vietnam until he recently began treatment, he has difficulties being around people of Vietnamese decent, and crowds in general.  He does not have a clear memory of the event he experienced.

Regarding hyperarousal symptoms, the Veteran noted sleep disturbance, difficulty concentrating and focusing, engaging in hypervigilant behaviors including keeping a loaded gun in his home.  He denied manic symptoms, any panic symptoms, auditory or visual hallucinations or delusions, and obsessive or ritualistic behaviors.  He denied any past suicide attempts, but did admit suicidal ideations in 2005 following his cancer diagnosis, however he never had a plan or intent.  He has not had suicidal ideations in the past 3 years or homicidal ideation at any time. 

He reported that he was still married to his first wife of 37 years.  He described the relationship as good and supportive.  He had a good relationship with two grown children.  However, the Veteran reported having trouble with anger and irritability over the years, which did have an impact on his relationship with his family.  

The Veteran described his daily routine as waking around 5 AM, walking for one hour, eating, then engaging in household chores and home projects.  The Veteran eats dinner with his wife in the evening before sleeping.  The Veteran reported enjoying spending time at a cabin he owns, hunting, fishing, hiking, and biking.  He reported being retired, however, he did note difficulties at work before retirement due to a low frustration tolerance resulting in some verbal altercations.  

The examiner noted mild symptoms of PTSD and depressive disorder.  Orientation, long term memory, arithmetic, attention, concentration, visual motor, visual spatial, language skills and general concentration were grossly intact.  The examiner concluded that the Veteran was employable from a psychiatric standpoint.  The examiner noted an occasional decrease in work efficiency, intermittent periods of inability to perform occupational tasks, but generally satisfactory functioning.  Routine behavior, self-care, and conversation were normal.  The Veteran experienced intrusive thoughts, avoidance of crowds, sleep disturbance, and hypervigilance.  There was no inappropriate behavior in the past year, thought process and communication were not impaired, however, social functioning was impaired.  A GAF score of 52 was recorded.

An April 2011 letter from the Veteran's treating psychiatrist at the VA outpatient mental health clinic noted severe, chronic, and persistent PTSD symptoms which had worsened since his diagnosis of cancer.  The most troubling symptoms documented were constant hypervigilance, global distrust, and paranoia which resulted in outbursts of anger.  Instances of hyperarousal were documented with panic attacks, dyspnea, and chest pain.  Other symptoms included chronic sleep impairment, intrusive memories, nightmares, flashbacks, irritability, avoidance behaviors, emotional numbing, feelings of worthlessness, and occasional suicidal ideation.  The examiner opined that the Veteran's PTSD rendered him completely and permanently disabled, and unable to be gainfully employed.

At a December 2011 VA examination, the examiner concluded that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported recurrent and distressing recollections, acting or feeling as if the traumatic events were recurring; intense psychological distress at exposure to internal or external cues; physiological reactivity on exposure to internal or external cues; attempting to avoid thoughts, feelings, conversations associated with trauma, activities, places or people arousing recollections; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; sense of a foreshortened future; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startle response.  The duration of the symptoms was noted as over one month.  Other symptoms include depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  A GAF score of 50 was recorded.

At the Veteran's most recent VA psychiatric examination in January 2013, the examiner noted that the Veteran had serious symptoms of PTSD which cause serious impairment in social and occupational functioning.  He was reported as having no friends, was isolated most of the time, and had a difficult time interacting with people.  The examiner concluded that the symptoms led to occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  

The Veteran reported being mainly isolated, living with his wife, with irritability causing stress in their relationship.  Chronic irritability and anger were documented.  The Veteran reported recurrent and distressing recollections, recurrent distressing dreams of the event; physiological reactivity on exposure to internal or external cues; attempting to avoid thoughts, feelings, conversations associated with trauma, activities, places or people arousing recollections; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; and exaggerated startle response.  Additional symptoms noted were depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.

On examination, there was no impairment of thought or communication, no delusions or hallucinations, appropriate behavior but stressed and anxious, dysthymic mood, no current suicidal or homicidal thoughts, ideations, plans, or intents.  He was able to maintain minimal personal hygiene and other basic activities of living, and was oriented in all spheres.  There was memory loss, difficulty concentrating due to sleep problems, no obsessive or ritualistic behavior noted, and normal speech.  He has a history of panic attacks and some impairment of impulse control.  A GAF score of 47 was recorded.

In addition, the Board has reviewed VA treatment records for the entire period on appeal.  Symptoms documented in VA treatment records are consistent with those noted in the Veteran' VA examinations.  GAF scores recorded ranged from 45 to 50.

Analysis

For the reasons explained below, the Board believes that the 50 percent disability assigned for the period prior to January 7, 2013 contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  Similarly, the 70 percent disability assigned for the period from January 7, 2013 contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  

Period Prior to January 7, 2013

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximates symptoms associated with a 50 percent disability rating for the period prior to January 7, 2013.  Accordingly, the Board finds that a rating in excess of 50 percent for this time period is not warranted.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including all VA examination reports, and lay statements by the Veteran regarding the impact of his PTSD on his occupational and social impairment. 

During this period, the Veteran has exhibited a variety of symptoms, including but not limited to sleep impairment; depression; intrusive recollections; anxiety; some memory loss; difficulty concentrating and focusing; impaired judgment; fatigue; irritability; fleeting suicidal ideation; hypervigilance; avoidance of stimuli; paranoia; inconsistent mood; diminished interest or participation in significant activities; panic attacks more than once a week; and difficulty establishing and maintaining effective work and social relationships.  

While the Board notes the Veteran's report of suicidal ideation, the evidence of record suggests that this was largely due to his 2005 cancer diagnosis and subsequent treatment, and has since ceased.  Any reported suicidal ideation during this period appears to be fleeting.  There have been no reported delusions or hallucinations; spatial or any other type of disorientation; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; the neglect of personal hygiene; or the inability to establish and maintain effective relationships.

While it is documented that the Veteran has struggled with many social interactions, the evidence of record shows that during this time period the Veteran maintained a good relationship with his wife and two grown children.  While the Veteran's social relationships have no doubt been impaired to some degree by his symptoms of PTSD, the criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  The evidence suggests that while the Veteran may have difficulty establishing and maintaining relationships, there is no evidence that he has an inability to do so.  A difficulty in doing so is clearly considered by the 50 percent evaluation assigned for this period.

Additionally, the Board notes that the Veteran has documented symptoms of irritability and anger during this time period.  However, there is no indication that the Veteran's irritability has resulted in violence, as there have been no physical altercations noted in the record.  The lone instance of verbal altercations was noted at the Veteran's August 2010 VA examination.  That examiner noted that the Veteran was pleasant, cooperative, and had adequate insight and judgment.  The December 2011 examiner, April 2011 letter, and VA treatment records note irritability and outbursts of anger, however, there is no indication that the Veteran's irritability has risen to the severity, frequency, or duration consistent with a deficiency as to the Veteran's occupational or social capability.  There is no evidence that the Veteran has become violent or been involved in any physical or verbal confrontations.  Difficulty with judgment and thinking are also considered in the criteria for a 50 percent evaluation.

In terms of the Veteran's mood, during this time period the Veteran has reported symptoms of depression and anxiety.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  While it was noted during this time period that the Veteran was experiencing panic attacks more than once a week, this is in line with a 50 percent evaluation.  The Board does not contend that the Veteran's PTSD has not had an effect on his mood, but rather, that a 50 percent evaluation accounts for such effects as displayed by the Veteran during this time period.  

In addition, the record indicates that the Veteran has suffered some mild memory loss, as noted at the December 2011 VA examination.  However, there is no indication that this memory loss includes the names of close relatives or the Veteran's own name.  The Board acknowledges that memory loss can be indicative of criteria consistent with a higher evaluation, however, in the Veteran's case, his mild memory loss does not manifest with the severity, frequency, and duration consistent with an evaluation higher than 50 percent.

The Veteran has asserted that he has difficulty obtaining or holding a job due to his symptoms.  In the April 2011 letter, the Veteran's treating psychiatrist concluded that the Veteran's PTSD rendered him unable to be gainfully employed.  The Board acknowledges that the Veteran's PTSD has no doubt had some occupational impairment, but the record does not indicate that it has reached the level of deficiency consistent with a 70 percent evaluation during this period.  At the Veteran's August 2010 VA examination, the examiner concluded that the Veteran was employable from a psychiatric standpoint.  Additionally, at the December 2011 VA examination, the Veteran was not deemed to be unemployable.  When weighing the medical evidence of record, the Board finds that it does not show manifestations of symptoms that are consistent with a deficiency in occupational and social impairment consistent with a 70 percent evaluation.

Furthermore, the Board notes the various GAF scores taken during this period.  While not dispositive of the Veteran's condition, they do provide insight into the severity of the Veteran's PTSD during this period.  As previously noted, GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function; scores ranging from 41 to 50 reflect serious symptoms; and scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  

The Veteran's GAF scores have ranged from 45 to 52 during this period.  While the Board notes that some of these GAF scores are consistent with more serious symptoms, GAF scores are only a piece of the evidence useful in determining the occupational and social impairment of PTSD, and are not dispositive.  When the GAF scores are viewed in light of the other evidence of record, specifically VA examinations and treatment records during this time period, the Board finds that the overall disability picture as manifested by social and occupational impairment resulting from the Veteran's PTSD during the period on appeal, more closely approximates a 50 percent rating.  Consistent with this interpretation is the December 2011 VA examiner's conclusion that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  This degree of social and occupational impairment observed by the examiner is consistent with a 50 percent evaluation. 

Thus, the Board finds that for this period the Veteran does not have occupational and social impairment, with deficiencies in most areas.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 70 percent rating or higher, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 50 percent rating.  For example, the Board acknowledges that the Veteran has some symptoms associated with a 70 percent rating for PTSD, namely irritability and difficulty with relationships, but his disability picture is more in line with the symptoms associated with a 50 percent rating. 

Although the Board is sympathetic to the Veteran's claims, the requirements for an evaluation in excess of 50 percent for this time period are not met.  While the Veteran no doubt suffers from some symptoms consistent with a higher evaluation, the Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment.  Although the evidence shows that there have been some instances during this period when the Veteran's PTSD seems to have fluctuated in severity, the Board finds that the 50 percent rating, but no higher, for PTSD pursuant to Diagnostic Code 9411 is warranted for this period.

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  

In summary, the Board believes that the 50 percent disability evaluation assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability evaluation, as discussed above.

Period From January 7, 2013

Upon careful review of the evidence of record for this period, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximates symptoms associated with a 70 percent disability rating.  Similarly, the Board finds that a rating in excess of 70 percent for this time period is not warranted.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.
The Board has again considered the VA treatment records, including all VA examination reports, and lay statements by the Veteran regarding the impact of his PTSD on his occupational and social impairment. 

During this period, the Veteran has exhibited a variety of symptoms, however, there is no evidence of gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or intermittent inability to perform activities of daily living.  Although the Veteran was noted to be socially isolated and lacking friends, it was also noted that he remained married.  Thus, the Board finds that for this period the Veteran does not have total social impairment.  Even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 70 percent schedular rating for this period.  To the extent that the Veteran has any of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 70 percent rating.  

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  

In summary, the Board believes that the 70 percent disability assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms during this period do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability evaluation, as discussed above.

Extra-Schedular Analysis

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for both periods.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational and social impairment resulting from his PTSD.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

V.  Effective Date for Increased Evaluation of 70 Percent for PTSD

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.  However, the Board does note that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year after that date.  38 C.F.R. § 3.400(o) (2).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.155(a), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An informal claim must identify the benefit sought, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 
An "application" is used synonymously with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

The Veteran's PTSD is currently assigned a 70 percent disability rating effective January 7, 2013.  Prior to that date, it was assigned an evaluation of 50 percent.

As mentioned, the Veteran was granted a 70 percent evaluation for PTSD effective January 7, 2013, as it was the date that an increase in severity of the Veteran's PTSD first became factually ascertainable.  This is the latter of the date that the Veteran filed a claim for an increased rating, and the date that it became factually ascertainable, consistent with C.F.R. § 3.400(o)(2).  For the reasons and bases set forth above in regard to his increased rating claim, the evidence does not support a finding that an increased rating of 70 percent is warranted prior to January 7, 2013, as previously discussed.  As discussed, VA treatment records, including VA examinations, do not support such a finding.

As such, the Board finds that the date of January 7, 2013 as an effective date for an increased evaluation of 70 percent for the Veteran's service-connected PTSD is appropriate.  The Board is unable to assign an earlier effective date for this increased rating.  

V.  Effective Date for TDIU

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16 (2014). 

However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b)

An award of TDIU is considered an award of an increased evaluation.  As such, the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) (2013).  The Board notes that the effective date may be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year after that date.  38 C.F.R. § 3.400(o)(2).

The Veteran currently has an effective date of January 7, 2013 for TDIU.  The Veteran alleges that the effective date for the award of TDIU should be prior to January 7, 2013.  

Pursuant to the discussion above regarding the evaluation of the Veteran's PTSD, his sole service-connected disability, the Veteran does not meet the schedular criteria for TDIU prior to January 7, 2013, the effective date for an increased rating of 70 percent for PTSD.

With regard to referring the issue of TDIU on an extra-schedular basis to the Director of the Compensation and Pension Service consistent with 38 C.F.R. § 4.16(a), the Board finds that the evidence of record does not suggest this is appropriate.  The Veteran reported at his August 2010 VA examination that he retired in 2008 after his cancer diagnosis.  While the Board notes the April 2011 opinion of the Veteran's treating psychiatrist that the Veteran was unable to maintain gainful employment, the Board finds that the greater weight of the evidence is against finding that the Veteran was unemployable prior to January 7, 2013.  The August 2010 and December 2011 VA examiners concluded that the Veteran's PTSD did not prevent him from maintaining gainful employment.  The Board notes that the evidence decidedly does not show that it is factually ascertainable that the Veteran was unemployable as a result of his service-connected disability prior to the current effective date of January 7, 2013.  As a result, the Board finds that referral of TDIU on an extraschedular basis is not warranted.


ORDER

The previously denied claim of entitlement to service connection for a bilateral hearing loss disability is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

The previously denied claim of entitlement to service connection for tinnitus is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

Entitlement to service connection for residuals, squamous cell carcinoma of the tonsils is denied.

Entitlement to an initial evaluation in excess of 50 percent, and an increased rating in excess of 70 percent from January 7, 2013 for posttraumatic stress disorder (PTSD) with depressive disorder NOS and tension headaches is denied.

Entitlement to an effective date prior to January 7, 2013 for an increased evaluation of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder NOS and tension headaches is denied.

Entitlement to an effective date prior to January 7, 2013, for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is denied.
REMAND

The Board finds that remand is necessary for the Veteran's claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus.  A clarifying opinion is necessary in order to properly adjudicate the matters on appeal.

In the Veteran's August 2010 VA audio examination, the examiner concluded that the Veteran's hearing loss disability and tinnitus were less likely than not caused by or a result of his military service.  The examiner based this opinion on the result of audiological testing at enlistment and discharge, noting that there was no significant threshold shift.  Additionally, the examiner found that the Veteran's tinnitus is as likely as not a symptom associated with hearing loss.  

The Board finds the examiner's opinion to be inadequate as it does not explain whether the Veteran's hearing loss could have had a delayed onset as the result of exposure to in-service noise.  Additionally, the Veteran's enlistment examination, as noted in the March 1993 rating decision, appears to document a hearing loss disability in the left ear.  As a result, an opinion as to whether a hearing loss disability of the left ear preexisted service is necessary.  Additionally, the Board notes that a November 1971 flight physical documents normal hearing.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the August 2010 VA examiner.  If this examiner is not available, return the file to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or if an addendum opinion is sufficient.

The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with any opinion and/or examination, and the examination report/addendum opinion should reflect that such a review was conducted. The examiner must: 

a)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's tinnitus originated during, or is etiologically related to, his active duty service.

b) Provide an opinion as to whether the Veteran's bilateral hearing loss disability, or unilateral hearing loss disability, clearly and unmistakably (obviously or manifestly) existed prior to his active duty service. 

Then address either c) and/or d) below, as appropriate:

c) If the Veteran's bilateral hearing loss disability or unilateral hearing loss disability did not clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the hearing loss disability originated during, or is etiologically related to, his active duty service.

d) If the Veteran's bilateral or unilateral hearing loss disability did clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether such disorder clearly and unmistakably (obviously or manifestly) was not aggravated (increased in severity beyond the natural progression of the disability) during his active duty service. 

It is requested that the examiner use the standard of clear and unmistakable where appropriate in rendering his/her opinion.

If any tests or other diagnostic tools are deemed necessary by the examiner, they should be completed.  The examiner's written report must be associated with the Veteran's VA claims folder.

The VA examiner must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


